DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments (4/18/22 Remarks: page 8, line 7 - page 13, line 7, particularly page 10, line 6 – page 3, line 3) have been fully considered but they are not persuasive.
With respect to claim 1, Applicant argues (particularly page 10, lines 6-19) that Englard discloses a candidate decision, not a selection of a neural network.
However, Englard discloses that a set of selected candidate decisions is associated with a particular SDCA. Thus, the selection of a set of candidate decisions 106 has the effect of selecting the associated SDCA (i.e. the SDCA which is suited to a set of conditions):
…In either case, the SDCA selector 142 may implement a rules-based or heuristic model to select the decisions 106 of the appropriate SDCAs 104 when the corresponding conditions and/or situations are detected (e.g., based on sensor data and perception functions) As a more specific example, the SDCA selector 142 may select the candidate decisions 106 of a first one of the SDCAs 104 that performs well on wet roads at night when those conditions are detected, instead select the candidate decisions 106 of a second one of the SDCAs 104 that performs well on dry roads on overcast days when those conditions are detected, and so on… (Englard paragraph 0081)
Englard further discloses an implementation in which each SDCA includes a neural network (i.e. the selection of an SDCA entails the selection of the neural network included therein):
…For example, different ones of the SDCAs 104 may include different neural networks… (Englard paragraph 0081)
With respect to claim 1, Applicant argues (4/18/22 Remarks: page 10, lines 20-23) that, even if the teachings of Englard are understood to include the selection of a neural network (see above argument concerning this point), that the selection of a neural network is different from generating a neural network request.
However, it is unclear how the operation of “generating a neural network request” differs from the operation of selecting a neural network, insofar as the latter necessarily entails the generation of some signal or item of information indicating which neural network is chosen.
With respect to claim 1, Applicant argues (4/18/22 Remarks: page 11, lines 1-12) that Englard does not teach performing analysis of image data using the neural network because the candidate decisions are generated by SDCAs prior to a decision arbiter selecting one of the decisions.
However, Englard discloses analysis of image data by the SDCAs (which are disclosed as including neural networks): 
…Different SDCAs 104 may process different portions of the sensor data 102, possibly with certain portions of the sensor data 102 being shared among two or more of the SDCAs 104. For example, one of the SDCAs 104 may process data from four lidar devices and data from two cameras, while another of the SDCAs 104 may process data from the same two cameras, as well as data from two thermal imaging devices… (Englard paragraph 0051)
…For example, different ones of the SDCAs 104 may include different neural networks… (Englard paragraph 0081)
With respect to claim 1, Applicant argues (4/18/22 Remarks: page 11, line 13 - page 12, line 4) that Nguyen fails to cure the deficiencies of Englard.
Applicant’s arguments with respect to the alleged deficiencies of Englard are addressed above.
With respect to claims 4-9, Applicant argues (4/18/22 Remarks: page 12, lines 7-8) that the rejection of dependent claims 4-9 should be withdrawn for the same reasons applicable to parent claim 1.
Applicant’s arguments with respect to claim 1 are addressed above.
With respect to claim 10, Applicant argues (4/18/22 Remarks: page 12, lines 9-18) that the rejection to claim 10 should be withdrawn for reasons similar to those advanced with respect to parent claim 1.
Applicant’s arguments with respect to claim 1 are addressed above.
With respect to claims 11-14 & 16-17, Applicant argues (4/18/22 Remarks: page 12, lines 17-18) that the rejection of dependent claims 11-14 & 16-17 should be withdrawn for the same reasons applicable to parent claim 10.
Applicant’s arguments with respect to claim 10 are addressed above.
With respect to claim 18, Applicant argues (4/18/22 Remarks: page 12, line 19 – page 13, line 3) that the rejection to claim 18 should be withdrawn for reasons similar to those advanced with respect to parent claim 1.
Applicant’s arguments with respect to claim 1 are addressed above.
With respect to claims 19-20, Applicant argues (4/18/22 Remarks: page 13, lines 1-2) that the rejection of dependent claims 19-20 should be withdrawn for the same reasons applicable to parent claim 18.
Applicant’s arguments with respect to claim 18 are addressed above.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: the recited “environment module configured to…”, “road network module configured to…”, “monitor condition engine configured to…”, “neural network module configured to…” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-14, & 16-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Englard (US 20190113927, cited in 8/26/21 Office Action) in view of Nguyen (US 20200042825, cited in 7/21/20 Office Action).
With respect to claim 1, Englard discloses:
Claim 1: A method for analyzing data collected at a vehicle through dynamic selection of a neural network, the method further comprising:
receiving sensor data for a driving condition at the vehicle, the sensor data collected at the vehicle (Englard paragraphs 0049 & 0081, determining driving conditions based on vehicle sensor data (such as traffic conditions, lighting conditions, road type, and weather) received by SDCA (self-driving control architecture, Englard paragraph 0039));
performing an analysis of the sensor data for the driving condition at the vehicle (Englard paragraph 0081, detection of conditions such as wet road from sensor data);
generating a neural network request in response to the analysis of the sensor data collected at the vehicle (Englard paragraphs 0074 & 0081, selection of SDCA appropriate for determined driving conditions; Englard paragraph 0081, SDCA may include neural networks), wherein the analysis of the sensor data is performed before the neural network request is generated (Englard paragraph 0081, selection of SDCA based on (and thus inherently subsequent to) detection of conditions based on sensor data);
downloading a neural network, from a server storing a plurality of neural networks each assigned to different driving conditions (see secondary reference below), based on the neural network request and the driving condition described by the sensor data (Englard paragraphs 0074 & 0081, selection of SDCA based on driving conditions; Englard paragraph 0081, SDCA may include neural networks);
receiving image data collected at the vehicle (Englard paragraphs 0049 & 0077, cameras included among sensor types); and
performing, via a processor, an analysis of the image data (Englard paragraphs 0051 & 0077, sensor data including camera data input into SDCA processing) using the neural network downloaded (see secondary reference below) based on the neural network request (Englard paragraphs 0074 & 0081, selection of SDCA based on driving conditions; Englard paragraph 0081, SDCA may include neural networks),
wherein the plurality of neural networks are trained using data collected during the different driving conditions described by the sensor data (Englard paragraph 0081, SDCAs trained for driving in particular driving conditions; Englard paragraph 0081, SDCA may include neural networks; Englard paragraph 0077, SDCA trained using (real or simulated) sensor data).
Englard does not expressly disclose the recitations annotated (“see secondary reference below”) above (i.e. downloading of a neural network from a remote server).
Nguyen discloses an architecture in which a neural network selection arrangement (Nguyen paragraphs 0020-0026, particularly paragraphs 0020 & 0025-0026) is implemented by devices including neural network module 910 which are distributed across a network and may reside in a server (Nguyen paragraph 0067 and Figure 9), such that components provide data via a network.
Englard and Nguyen are combinable because they are from the field of neural network analysis of data.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to apply the remote downloading arrangement of Nguyen to the selection arrangement of Englard.
The suggestion/motivation for doing so would have been to allow the use of neural network data obtained from a remote server rather than limiting the range of choices to those stored onboard a vehicle.
Therefore, it would have been obvious to combine Englard with Nguyen to obtain the invention as specified in claim 1.
Applying these teachings to claims 4-14 & 16-20:
Claim 4: The method of claim 1 (see above), wherein the neural network downloaded from the server (Nguyen paragraph 0067 and Figure 9, neural network provided via remote network; Nguyen paragraph 0067, system may reside on a server) is trained on sensor data related to the driving condition and the neural network is selected from the plurality of neural networks according to the driving condition (Englard paragraphs 0074 & 0081, selection of SDCA appropriate for determined driving conditions; Englard paragraph 0081, SDCA may include neural networks; Englard paragraph 0077, SDCA trained using (real or simulated) sensor data).
Claim 5: The method of claim 1 (see above), wherein the sensor data includes light sensor values (Englard paragraph 0049, sensors sense driving conditions including lighting conditions), humidity sensor values, pressure sensor values or (Note: This is a recitation in the alternative, readable upon a teaching of any one option) temperature sensor values (Englard paragraph 0049, sensors sense driving conditions including weather, which is generally understood to include variables such as humidity, barometric pressure, and temperature).
Claim 6: The method of claim 1 (see above), wherein the sensor data includes location data associated with a location of the vehicle (Englard paragraph 0049, sensors sense driving conditions including location).
Claim 7: The method of claim 6 (see above), further comprising:
identifying a geographic (Englard paragraph 0049, sensors sense driving conditions including location) or (Note: This is a recitation in the alternative, readable upon a teaching of any one option) topographic environment of the vehicle, wherein the neural network request includes a driving condition based on the geographic or topographic environment of the vehicle (Englard paragraphs 0074 & 0081, selection of SDCA appropriate for determined driving conditions; Englard paragraph 0081, SDCA may include neural networks).
Claim 8: The method of claim 1 (see above), wherein the sensor data indicates time of day, season, or (Note: This is a recitation in the alternative, readable upon a teaching of any one option) weather (Englard paragraph 0049, sensors sense driving conditions including weather) in vicinity of the vehicle.
Claim 9: The method of claim 1 (see above), further comprising:
filtering the sensor data collected at the vehicle (Englard paragraph 0086, a portion of the sensor data may be selectively used in detecting driving conditions); and
sending the filtered sensor data, wherein the neural network is trained using the filtered sensor data (Englard paragraph 0081, SDCAs trained for driving in particular driving conditions; Englard paragraph 0077, SDCA trained using (real or simulated) sensor data).
Claim 10: An apparatus for vehicle parking navigation and communication, the apparatus further comprising:
an environment module configured to sample at least one type of sensor data collected at a vehicle, the sensor data describing one or more driving conditions for the vehicle (Englard paragraph 0049, sensors sense driving conditions such as traffic conditions, lighting conditions, road type, weather);
a road network module configured to sample location data collected at the vehicle (Englard paragraph 0049, sensors sense driving conditions including location);
a monitor condition engine configured to analyze sensor data describing the one or more driving conditions (Englard paragraphs 0049 & 0081, determining driving conditions based on vehicle sensor data (such as traffic conditions, lighting conditions, road type, and weather) and the location data (Englard paragraph 0049, sensors sense driving conditions including location) to generate a neural network request indicative of the one or more driving conditions described by the sensor data collected at the vehicle, wherein the analysis of the sensor data is performed before the neural network request is generated (Englard paragraphs 0049 & 0081, determining driving conditions based on vehicle sensor data; Englard paragraphs 0074 & 0081, selection of SDCA appropriate for determined driving conditions; Englard paragraph 0081, selection of SDCA based on (and thus inherently subsequent to) detection of conditions based on sensor data; Englard paragraph 0081, SDCA may include neural networks); and
a neural network module configured to operate a neural network in response to the neural network request, the neural network request is generated in response to the analysis of the driving conditions (Englard paragraphs 0049 & 0081, determining driving conditions based on vehicle sensor data; Englard paragraphs 0074 & 0081, selection of SDCA appropriate for determined driving conditions), wherein the neural network is downloaded from a server (Nguyen paragraph 0067 and Figure 9, neural network provided via remote network; Nguyen paragraph 0067, system may reside on a server) and selected from a plurality of neural networks each assigned to different driving conditions based on the neural network request and the driving condition described by the sensor data (Englard paragraphs 0049 & 0081, determining driving conditions based on vehicle sensor data; Englard paragraphs 0074 & 0081, selection of SDCA based on driving conditions; Englard paragraph 0081, SDCA may include neural networks)
wherein the neural network request is configured to perform an analysis of image data (Englard paragraph 0049, disclosed sensor options include imaging sensors such as cameras or thermal imagers) or (Note: This is a recitation in the alternative, readable upon a teaching of any one option) video data at the vehicle (Englard paragraph 0124 and Figure 7A, sensor inputs provided to onboard vehicle controller 422) using the neural network downloaded (Nguyen paragraph 0067 and Figure 9, neural network provided via remote network; Nguyen paragraph 0067, system may reside on a server) based on the neural network request (Englard paragraphs 0074 & 0081, selection of SDCA based on driving conditions; Englard paragraph 0081, SDCA may include neural networks),
wherein the neural network is downloaded to the vehicle (Nguyen paragraph 0067 and Figure 9, neural network provided via remote network) and trained on sensor data related to the identified driving conditions (Englard paragraph 0081, SDCAs trained for driving in particular driving conditions; Englard paragraph 0077, SDCA trained using (real or simulated) sensor data), and
wherein localization of the vehicle is performed by the neural network using the sensor data (Englard paragraph 0049, GPS sensor input; Englard paragraph 0221, detection of GPS sensor input, landmarks, and road features).
Claim 11: The apparatus of claim 10 (see above), further comprising:
an image sensor configured to collect image data, wherein the neural network analyzes the image data (Englard paragraphs 0051 & 0077, sensor data including camera data input into SDCA processing; Englard paragraph 0081, SDCA may include neural networks).
Claim 12: The apparatus of claim 10 (see above), wherein the monitor condition engine is configured to identify a driving condition based on the sensor data (Englard paragraphs 0049 & 0081, determining driving conditions based on vehicle sensor data (such as traffic conditions, lighting conditions, road type, and weather)), the location data (Englard paragraph 0049, sensors sense driving conditions including location), or (Note: This is a recitation in the alternative, readable upon a teaching of any one option) a combination of the sensor data and the location data (Englard paragraph 0049, sensors sense driving conditions including location and also including other data such as weather).
Claim 13: The apparatus of claim 12 (see above), wherein the driving condition is an environmental condition in vicinity of the vehicle (Englard paragraphs 0049 & 0081, determining driving conditions based on vehicle sensor data (such as traffic conditions, lighting conditions, road type, and weather)) or (Note: This is a recitation in the alternative, readable upon a teaching of any one option) a geographical (Englard paragraph 0049, sensors sense driving conditions including location) or topographical condition in vicinity of the vehicle.
Claim 14: The apparatus of claim 12 (see above), further comprising:
a memory configured to store a plurality of neural networks, wherein the operated neural network is selected from the plurality of neural networks in response to the neural network request (Englard paragraphs 0074 & 0081, selection of SDCA appropriate for determined driving conditions; Englard paragraph 0081, SDCA may include neural networks; Englard paragraph 0172, SDCA implemented via instructions stored in memory).
Claim 16: The apparatus of claim 12 (see above), wherein the neural network is selected from a plurality of neural networks according to the driving condition (Englard paragraphs 0074 & 0081, selection of SDCA appropriate for determined driving conditions; Englard paragraph 0081, SDCA may include neural networks).
Claim 17: The apparatus of claim 12 (see above), wherein the monitor condition engine is configured to filter the sensor data collected at the vehicle (Englard paragraph 0086, a portion of the sensor data may be selectively used in detecting driving conditions) and send the filtered sensor data to a server (Nguyen paragraph 0067 and Figure 9, neural network provided via remote network; Nguyen paragraph 0067, system may reside on a server), wherein the neural network is trained using the filtered sensor data (Englard paragraph 0081, SDCAs trained for driving in particular driving conditions; Englard paragraph 0081, SDCA may include neural networks; Englard paragraph 0077, SDCA trained using (real or simulated) sensor data).
Claim 18: An apparatus for managing multiple neural networks for driving conditions, the apparatus comprising:
a neural network database configured to store a plurality of neural networks each assigned to different driving conditions (Englard paragraphs 0074 & 0081, selection of SDCA based on driving conditions);
a communication interface (Nguyen paragraph 0067 and Figure 9, neural network provided via remote communication network) configured to receive a neural network request generated in response to sensor data for a driving condition collected at a vehicle from a vehicle device (Englard paragraphs 0049 & 0081, determining driving conditions based on vehicle sensor data; Englard paragraphs 0074 & 0081, selection of SDCA appropriate for determined driving conditions; Englard paragraph 0081, SDCA may include neural networks), wherein an analysis of the sensor data for the driving condition is performed at the vehicle (Englard paragraph 0124 and Figure 7A, sensor inputs provided to onboard vehicle controller 422) before the neural network request is generated (Englard paragraph 0081, selection of SDCA based on (and thus inherently subsequent to) detection of conditions based on sensor data); and
a neural network controller configured to select a neural network from the plurality of neural networks in response to the neural network request and the driving condition described by the sensor data collected at the vehicle (Englard paragraphs 0049 & 0081, determining driving conditions based on vehicle sensor data; Englard paragraphs 0074 & 0081, selection of SDCA appropriate for determined driving conditions; Englard paragraph 0081, SDCA may include neural networks)
wherein the neural networks are trained using driving condition data collected during the different driving conditions (Englard paragraph 0081, SDCAs trained for driving in particular driving conditions; Englard paragraph 0081, SDCA may include neural networks; Englard paragraph 0077, SDCA trained using (real or simulated) sensor data).
Claim 19: The apparatus of claim 18 (see above), wherein the condition data is real time data for a vicinity of the vehicle device (Englard paragraph 0049, sensors sense driving conditions such as traffic conditions, lighting conditions, road type, weather).
Claim 20: The apparatus of claim 18 (see above), wherein the condition data describes an attribute of a path traveled by the vehicle device (Englard paragraph 0094, vehicle route data).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-272-2600 or to the USPTO Contact Center at 800-786-9199 or 571-272-1000.
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.
Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/Stephen M Brinich/
Examiner, Art Unit 2663